Citation Nr: 1124088	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to a disability rating in excess of 30 percent for service connected peripheral neuropathy of the right lower extremity.

5.  Entitlement to a disability rating in excess of 30 percent for service connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to October 2000 and from December 2003 to August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego and Oakland, California.  Jurisdiction is currently with the RO in Oakland, California.  

The Veteran was also seeking entitlement to service connection for posttraumatic stress disorder (PTSD) and hemorrhoids.  Entitlement to service connection for these disabilities was granted while the case was on appeal, constituting a full grant of the Veteran's claims.  The Veteran has not appealed the initial disability rating assigned to these disabilities, so these issues are not currently before the Board.  

The issue of entitlement to a disability rating in excess of 30 percent for service connected peripheral neuropathy of the right and left lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's headaches had onset in service or were caused or aggravated by the Veteran's active military service.

2.  The Veteran's low back disability had onset in service or was caused or aggravated by the Veteran's active military service.  

3.  Hyperlipidemia is a clinical finding, not a disability for service connection can be granted.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2010).  

2.  The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2010).  

3.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Headaches

The Veteran has submitted written statements accompanying her notice of disagreement and substantive appeal, in which she describes a history of chronic severe headaches beginning in service and continuing to the present.  She has stated that she did not suffer from these headaches prior to her active military service.  She also described a history of head trauma.  

The Veteran's service treatment records show complaints of headaches in October 1999, as well as treatment for a concussion.  However, at her separation examination in May 2000, the Veteran denied experiencing frequent or severe headaches.  At a September 2004 examination, the Veteran reported that since 2000, she has had daily headaches of such severity that they made her want to cry.  

Post-service VA treatment notes show complaints of chronic headaches.  In June 2007, the Veteran complained of headaches starting in the afternoon that continue until the Veteran goes to bed.  An August 2009 VA treatment note documents complaints of headaches two to three times per week beginning in military service.  

In June 2007, the Veteran was afforded a VA examination.  The Veteran reported that her headaches started in 1998.  She sought care and was prescribed Motrin.  She complained of current daily headaches of 4-5/10 severity, with throbbing flares of 8/10 severity that occur several times a month.  The pain is in the frontal and left temporal area with tenderness in the parietal area.  She denied any accompanying nausea, vomiting, or weakness.  The Veteran was unable to identify any precipitating factors.  Aggravating factors include stress, light, and noise.  Alleviating factors include sleep.  She described her headaches as prostrating and reported that when her headache flares, she must stop her activities and go to sleep.  

The Veteran was diagnosed with headaches, normal examination.  The examiner reviewed the Veteran's service treatment records and concluded that based on these records as well as the Veteran's reported history, the Veteran appears to suffer from severe recurrent headaches that started during her military service.  The examiner opined that it is at least as likely as not that the Veteran's headaches are the result of military service.  

Based on the above evidence, the Board finds that entitlement to service connection for headaches is warranted.  Service treatment records and post service treatment records, as well as the Veteran's credible lay testimony, show a history of chronic headaches that began in service and has continued to the present.  Additionally, the June 2007 VA examiner opined that the Veteran's headaches are related to her military service.  Accordingly, entitlement to service connection for headaches is granted.  The nature and extent of this disability is not before the Board at this time.  

Back Disability

The Veteran is also seeking service connection for a low back disability, which according to the Veteran's statements, began in service due to the heavy lifting she performed as part of her military occupational specialty.  The Veteran complains of daily low back pain which interferes with her ability to bend and lift.  

Service treatment records show that the Veteran complained of back pain in September 1999.  She was diagnosed with acute back pain.  At a separation examination in May 2000, the Veteran denied recurrent back pain or injury and no chronic back condition was noted by the examiner.  At a September 2004 examination, the Veteran complained of low back pain since 1999.  

Post-service, VA treatment records show complaints of low back pain in May 2009.

In June 2007, the Veteran was afforded a VA examination.  The Veteran complained of back pain beginning in 1999, shortly after completing basic training.  She described the onset as atraumatic.  She sought care, was prescribed Motrin, and never sought further treatment.  She denied any post-service injury or any current treatment.  The Veteran described daily throbbing pain of 3-4/10 severity, with flares of 6/10 severity.  During theses flares, she is unable to stand up straight and must rest; however, she denied any incapacitating episode.  Accompanying the pain is weakness, stiffness, locking, fatigue, and lack of endurance.  She also reported that the pain radiates down her legs.  

On examination, there was no point tenderness over the spinous process or paraspinal musculature, and no spasm was noted.  Straight leg raising was negative.  Range of motion was from 0 to 90 out of 90 degrees forward flexion, from 0 to 20 out 30 degrees extension, and from 0 to 30 out of 30 degrees left and right rotation and left and right lateral flexion.  There was no additional loss of motion following repetition.  No pain, fatigue, weakness, or lack of endurance was noted.  No x-ray was ordered because the Veteran was pregnant at the time of the examination.  The Veteran was diagnosed with chronic lumbosacral strain by history.  After reviewing the Veteran's claims file, the examiner concluded that it was at least as likely as not that the Veteran's back condition is the result of her military service, due to the physical requirements of military service.  

Based on the above evidence, the Board finds that entitlement to service connection for a low back disability must be granted.  The Veteran complained of low back pain on several occasions in service and after separation from service, and has presented credible lay testimony of chronic low back pain.  Additionally, the June 2007 VA examiner has concluded that the Veteran's current low back condition is at least as likely as not related to her active military service.  Accordingly, entitlement to service connection for a low back disability is granted.  

Once again, the Board has granted a claim, in part, based on the Veteran's subjective complaints and history.  The Board must note that several of her service connected disabilities are based on, primarily, subjective complaints with little objective medical substantiation.  In this regard, if it is found that the Veteran is exaggerating her complaints for VA compensation purposes, such a finding would have a severe impact regarding all her claims with the VA, not simply the claims now granted by the Board.  The Veteran is being given the benefit of the doubt regarding her claims, at this time, but the Veteran is informed to provide examiners/RO with accurate information regarding how the disabilities at issue impact her on a daily basis, without embellishment.   

Hyperlipidemia

The Veteran is also seeking service connection for elevated cholesterol levels.  The Board notes that a clinical finding of high cholesterol is not a "disability" for which service connection can be granted.  The Veteran has not presented any evidence that her hyperlipidemia has led to the development of a disability for which service connection could be granted, such as heart disease.  Accordingly, entitlement to service connection for hyperlipidemia is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify and assist was satisfied by a letter sent to the Veteran in January 2007.  This letter informed the Veteran of what evidence was required to substantiate her claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in June 2007.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for headaches and a back disability is granted.  

Entitlement to service connection for hyperlipidemia is denied.  


REMAND

The Veteran is also seeking an increased disability rating for her service connected peripheral neuropathy of the right and left lower extremities, currently rated as 30 percent disabling.  

The Veteran was last afforded a VA examination June 2007.  Since that time, VA treatment notes suggest a worsening of the Veteran's condition, including diminishing response to monofilament testing and complaints of weakness and difficulty walking when the Veteran first wakes up.  VA has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

Accordingly, on remand, the Veteran should be scheduled for a VA examination of his bilateral peripheral neuropathy of the lower extremities to determine the current severity of his disability.  

Accordingly, the case is REMANDED for the following action:

1.  Once this is done, the RO should schedule the Veteran for a VA examination of her service connected peripheral neuropathy of the bilateral lower extremities.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon his ordinary activities, if any.  The question of whether the Veteran is overstating her complaints should be address (requested, not required, by this remand).

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.

All findings should be described in detail and all necessary diagnostic testing performed.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


